Citation Nr: 1033497	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  03-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for Chiari malformation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 
1974.  Additionally, he had subsequent service in the Army 
Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Veteran appealed this decision, 
and in January 2005, the Board also denied the claim.  

Thereafter, in a July 2006 Joint Motion for Remand, which was 
granted by Order of the Court in July 2006, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted.  Accordingly, in October 2006, the claim was remanded 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  The claim was again subject to a Board remand in August 2007 
to afford the Veteran a personal hearing before a Veterans Law 
Judge (VLJ), sitting at the RO.  This hearing was held before the 
undersigned VLJ in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that another remand is necessary in this case.  The United States 
Court of Appeals for Veterans Claims (Court) has held "that a 
remand by this Court or the Board confers on the Veteran or other 
claimant, as a matter of law, a right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Unfortunately, in this case, the Board determines that 
the RO/AMC did not substantially comply with the Board's April 
2008 remand orders.  Specifically, the remand instructed that 
once the Veteran identified his Army Reserve units, all 
appropriate sources, including the units themselves, were to be 
contacted for information about the Veteran's periods of active 
duty, active duty for training, and inactive duty for training.  
A request for personnel records was made to the National 
Personnel Records Center (NPRC), and personnel records were 
received from NPRC in December 2009.  The Board observes that 
these records contain details of the Veteran's Reserve service; 
however, the Board cannot assume that all of the Veteran's 
Reserve records were included without verification from the units 
themselves.  Therefore, another remand is required so that a 
request for service records may be made to the Veteran's Army 
Reserve units, identified by the Veteran as the 3270th and 108th.

Additionally, the Board observes that the Veteran was afforded a 
VA examination in March 2009 to assess the etiology of his 
claimed Arnold-Chiari malformation, Type I.  However, the Board 
finds that the examiner's opinion is inadequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner states 
that a Arnold-Chiari malformation, Type I, is a congenital defect 
and that there is no evidence that it was aggravated during 
service and no clinical signs currently associated with the 
defect.  However, the Board observes that the Veteran submitted a 
fact sheet from the National Institute of Neurological Disorders 
and Stroke (NINDS) on Chiari malformation that specifically says 
that Type I is the only Type that can be acquired.  Therefore, 
the examiner's statement that Type I is a congenital defect 
without consideration of the fact that it could be acquired is an 
insufficient answer to the question of whether the malformation 
existed at the time of the Veteran's entrance into service.  

Further, the examiner does not address the headaches and 
dizziness in service as shown in a November 1978 service 
treatment record.  Additionally, the examiner failed to address 
the fact that a VA treatment record dated in April 2003 
associates dizziness and headaches with the malformation and that 
VA treatment records reflect recurrent complaints and treatment 
for symptoms such as neck pain, headaches, dizziness, ringing or 
"crackling" in the ears, blurry vision, and throat and 
swallowing problems since April 1975, within months of his 
discharge from active duty, which suggests that there are current 
clinical signs of the malformation.   The Board also observes 
that the Veteran has a diagnosis of mild obstructive sleep apnea 
and that he has submitted an Internet article that suggests a 
possible relationship between Chiari malformations and sleep 
apnea.  Based on the above, the Board determines that another 
remand is also required so that the Veteran may be scheduled for 
another VA examination to ascertain the etiology of his Arnold-
Chiari malformation, Type I, and whether there are any current 
symptoms/disorders related to the malformation.

Accordingly, the case is REMANDED for the following action:

1.	Request any service records for the 
Veteran directly from the 3270th and 108th 
Army Reserve units.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

2.	Schedule the Veteran for a VA neurological 
examination with a neurologist to 
determine the nature and etiology of his 
Arnold-Chiari malformation.  The claims 
file should be made available to the 
examiner for review, and the report should 
reflect that such review occurred.  After 
a review of the record and examination of 
the Veteran, the examiner should respond 
to the following:

a.	Identify any current 
symptoms/disorders that are at least 
as likely as not (50% or greater 
probability) related to the Arnold-
Chiari malformation. 

b.	Is it at least as likely as not 
(50% or greater probability) that 
the Veteran's Arnold-Chiari 
malformation was present at service 
entrance, and if so, did it increase 
in severity during a period of active 
duty or active duty for training?

c.	Is it at least as likely as not 
(50% or greater probability) that 
the Veteran's Arnold-Chiari 
malformation was incurred during a 
period of active duty or active duty 
for training? 

A rationale should be provided for any 
opinion.  In responding to the above 
questions the examiner should address the 
NINDS fact sheet referred to in paragraph 
two on page three, of this remand, as well 
as the symptoms noted in paragraph three 
on page three of this remand. 

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
March 2007 supplemental statement of the 
case.  The Veteran and his representative 
should then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


